Title: To Thomas Jefferson from Theodorus Bailey, 22 October 1823
From: Bailey, Theodorus
To: Jefferson, Thomas

Dear Sir, New york  22d October 1823.A few days since I had the pleasure to receive a letter from you, covering one addressed to Mr Raggi of Leghorn. This gentleman returned yesterday from Virginia and this morning I delivered your letter to him:—He proposes to embark at this port for Leghorn, by the first opportunity that offers; of which he will probably advise you.I pray to accept my grateful acknowledgments for your Kind recollection of me:—and of my sincere wishes for your health and happiness.With great respect and regard, I remain your sincere friend and servant,Theodorus Bailey.